 



Exhibit 10.33
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (“Agreement”) is made as of December 20,
2005, by and between Allis-Chalmers Energy Inc., a Delaware corporation
(“Buyer”) and Joe Van Matre, an individual resident in Lafayette, Louisiana
(“Seller”).
R E C I T A L S
     Seller desires to sell, and Buyer desires to purchase, all of the issued
and outstanding shares (“Shares”) of capital stock of Specialty Rental Tools
Inc., a Louisiana corporation (“Company”), for the consideration and on the
terms set forth in this Agreement.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
1. DEFINITIONS
     For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1:
“Applicable Contract”—any Contract (a) under which Company has or may acquire
any rights, (b) under which Company has or may become subject to any obligation
or liability, or (c) by which Company or any of the assets owned or used by it
is or may become bound.
“Balance Sheet”—as defined in Section 3.4.
“Best Efforts”—the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to ensure that such result is achieved as
expeditiously as possible; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions.
“Breach”—a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
valid claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.

1



--------------------------------------------------------------------------------



 



“Breakup Fee”—as defined in Section 7.8.
“Buyer”—as defined in the first paragraph of this Agreement.
“Closing”—as defined in Section 2.3.
“Closing Date”—the date and time as of which the Closing actually takes place.
“Code”—the Internal Revenue Code of 1986, as amended.
“Company”—as defined in the Recitals of this Agreement.
“Consent”—any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).
“Contemplated Transactions”—all of the transactions contemplated by this
Agreement, including:
     (a) the sale of the Shares by Seller to Buyer;
     (b) the execution, delivery, and performance of the Employment Agreement,
Lease Agreement and the Seller’s Release;
     (c) the performance by Buyer and Seller of their respective covenants and
obligations under this Agreement; and
     (d) Buyer’s acquisition and ownership of the Shares and exercise of control
over the Company.
“Contract”—any agreement, contract, obligation, promise, or undertaking (whether
written or oral and whether express or implied) that is legally binding.
“Contribution”—as defined in Section 2.7.
“Damages”—as defined in Section 10.2.
“Disclosure Letter”—the disclosure letter delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement.
“Employment Agreement”—as defined in Section 2.4(a)(iii).
“Encumbrance”—any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

2



--------------------------------------------------------------------------------



 



“Environment”—soil, land surface or subsurface strata, surface waters (including
navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands),
groundwaters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any other environmental medium or
natural resource.
“Environmental, Health, and Safety Liabilities”—any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
(a) any environmental, health, or safety matters or conditions (including
on-site or off-site contamination, occupational safety and health, and
regulation of chemical substances or products);
(b) fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law or
Occupational Safety and Health Law;
(c) financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
(“Cleanup”) required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or
(d) any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law.
The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
(“CERCLA”).
“Environmental Law”—any Legal Requirement that requires or relates to:
(a) advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;
(b) preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;

3



--------------------------------------------------------------------------------



 



(c) reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;
(d) assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;
(e) protecting resources, species, or ecological amenities;
(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;
(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or
(h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.
“ERISA”—the Employee Retirement Income Security Act of 1974 or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.
“Facilities”—any real property, leaseholds, or other interests currently or
formerly owned or operated by the Company and any buildings, plants, structures,
or equipment (including motor vehicles, tank cars, and rolling stock) currently
or formerly owned or operated by the Company.
“GAAP”—generally accepted United States accounting principles, applied on a
basis consistent with the basis on which the Balance Sheet and the other
financial statements referred to in Section 3.4(b) were prepared.
“Governmental Authorization”—any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.
“Governmental Body”—any:
(a) nation, state, county, city, town, village, district, or other jurisdiction
of any nature;
(b) federal, state, local, municipal, foreign, or other government;

4



--------------------------------------------------------------------------------



 



(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);
(d) multi-national organization or body; or
(e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.
“Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Company.
“Hazardous Materials”—any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.
“HSR Act”—the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.
“Intellectual Property Assets” —as defined in Section 3.22.
“Interim Balance Sheet”—as defined in Section 3.4.
“IRC”—the Internal Revenue Code of 1986 or any successor law, and regulations
issued by the IRS pursuant to the Internal Revenue Code or any successor law.
“IRS”—the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.
“Knowledge”—an individual will be deemed to have “Knowledge” of a particular
fact or other matter if such individual is actually aware of such fact or other
matter.;
A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time

5



--------------------------------------------------------------------------------



 



served, as a director, officer, partner, executor, or trustee of such Person (or
in any similar capacity) has, or at any time had, Knowledge of such fact or
other matter.
“Lease Agreement”—as defined in Section 2.4(a)(v).
“Legal Requirement”—any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
“Make Whole Amount”—as defined in Section 2.6
“Occupational Safety and Health Law”—any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.
“Order”—any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.
“Ordinary Course of Business”—an action taken by a Person will be deemed to have
been taken in the “Ordinary Course of Business” only if:
(a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority);
and
(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.
“Organizational Documents”—(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of a Person; and (e) any amendment to any of the foregoing.

6



--------------------------------------------------------------------------------



 



“Person”—any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
“Plan”—as defined in Section 3.13.
“Proceeding”—any action, arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Body or arbitrator.
“Related Person”—with respect to a particular individual:
(a) each other member of such individual’s Family;
(b) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual’s Family;
(c) any Person in which such individual or members of such individual’s Family
hold (individually or in the aggregate) a Material Interest; and
(d) any Person with respect to which such individual or one or more members of
such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).
With respect to a specified Person other than an individual:
(a) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;
(b) any Person that holds a Material Interest in such specified Person;
(c) each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);
(d) any Person in which such specified Person holds a Material Interest;
(e) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and
(f) any Related Person of any individual described in clause (b) or (c).
For purposes of this definition, (a) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to

7



--------------------------------------------------------------------------------



 



the individual or the individual’s spouse within the second degree, and (iv) any
other natural person who resides with such individual, and (b) “Material
Interest” means direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of voting securities or
other voting interests representing at least 10% of the outstanding voting power
of a Person or equity securities or other equity interests representing at least
10% of the outstanding equity securities or equity interests in a Person.
“Release”—any spilling, leaking, emitting, discharging, depositing, escaping,
leaching, dumping, or other releasing into the Environment, whether intentional
or unintentional.
“Representative”—with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.
“Section 338(h)(10) Elections”—as defined in Section 2.5.
“Securities Act”—the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.
“Seller”—as defined in the first paragraph of this Agreement.
“Seller’s Release”—as defined in Section 2.4.
“Shares”—as defined in the Recitals of this Agreement.
“Subsidiary”—with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.
“Tax”—any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of

8



--------------------------------------------------------------------------------



 



any Governmental Body or payable under any tax-sharing agreement or any other
Contract.
“Tax Return”—any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.
“Threat of Release”—a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
“Threatened”—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.
2. SALE AND TRANSFER OF SHARES; CLOSING
2.1 SHARES
            Subject to the terms and conditions of this Agreement, at the
Closing, Seller will sell and transfer the Shares to Buyer, and Buyer will
purchase the Shares from Seller.
2.2 PURCHASE PRICE
            The purchase price (the “Purchase Price”) for the Shares will be
$83,600,000 which includes the Make Whole Amount which represents additional
Purchase Price.
2.3 CLOSING
            The purchase and sale (the “Closing”) provided for in this Agreement
will take place at the offices of Buyer at 5075 Westheimer, Suite 890, Houston,
Texas 77056 at 10:00 a.m. (local time) on the earliest date following January 2,
2006, and when all the conditions precedent of Seller and Buyer as described in
Sections 7 and 8 of this Agreement have been satisfied or at such other time and
place as the parties may agree. Subject to the provisions of Section 9, failure
to consummate the purchase and sale provided for in this Agreement on the date
and time and at the place determined pursuant to this Section 2.3 will not
result in the termination of this Agreement and will not relieve any party of
any obligation under this Agreement.

9



--------------------------------------------------------------------------------



 



2.4 CLOSING OBLIGATIONS
            At the Closing:
            (a) Seller will deliver to Buyer:
(i) certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers) for transfer to Buyer;
(ii) release in the form of Exhibit 2.4(a)(ii) executed by Seller (collectively,
“Seller’s Release”);
(iii) employment agreement in the form of Exhibit 2.4(a)(iii), executed by
Seller (“Employment Agreement”);
(iv) a certificate executed by Seller representing and warranting to Buyer that
each of Seller’s representations and warranties in this Agreement was accurate
in all respects as of the date of this Agreement and is accurate in all respects
as of the Closing Date as if made on the Closing Date (giving full effect to any
supplements to the Disclosure Letter that were delivered by Seller to Buyer
prior to the Closing Date in accordance with Section 5.5);
(v) a lease agreement in the form of Exhibit 2.4(a)(v) executed by Seller on the
real property and buildings operated by the Company in Broussard, Louisiana
(“Lease Agreement”); and
(vi) an affidavit stating that the Seller’s United States taxpayer
identification number and that the Seller is not a foreign person pursuant to
Section 1445(b)(2) of the Code.
            (b) Buyer will deliver to Seller:
(i) the amount of $83,600,000 by wire transfer to an account specified by
Seller;
(ii) a certificate executed by Buyer representing and warranting to Seller that
each of Buyer’s representations in this Agreement was accurate in all respects
as of the date of this Agreement and is accurate in all respects as of the
Closing Date as if made on the Closing Date;
(iii)the Employment Agreement executed by Buyer; and
(iv)the Lease Agreement executed by the Company.

10



--------------------------------------------------------------------------------



 



2.5 SECTION 338 (h)(10) ELECTION
            If Buyer decides in its sole discretion to make a Section 338(h)(10)
Election pursuant to the Code with respect to the sale and purchase of Shares
under this Agreement, Seller and Buyer agree to join in making the election
under Section 338(h)(10) (and any corresponding elections under state, local or
foreign tax law) (collectively, the “Section 338(h)(10) Elections”) with respect
to the purchase and sale of the Shares of the Company to Buyer.
2.6 ADDITIONAL PURCHASE PRICE FOR 338(h)(10) ELECTIONS
            In making the Section 338(h)(10) Elections, Buyer will include in
payment to Seller an amount of $6,000,000 as additional Purchase Price (“Make
Whole Amount”). The Make Whole Amount represents incremental Taxes payable by
Seller as a result of the Section 338(h)(10) Elections and additional Taxes
payable by Seller as a result of consideration paid to Seller for such
incremental Taxes payable. The Make Whole Amount shall be treated as additional
Purchase Price by both Seller and Buyer in accordance with Section 5.9(d).
Following the Section 338(h)(10) Elections, in the event that the Make Whole
Amount is less than the incremental Taxes incurred by Seller as a result of the
Section 338(h)(10) Elections, then Buyer will pay to Seller within ten days
following determination, such additional incremental Taxes (and additional Taxes
as a result of consideration paid). Following the Section 338(h)(10) Elections,
in the event that the Make Whole Amount is more than the incremental Taxes
payable by Seller (and additional Taxes as a result of consideration paid) as a
result of the Section 338(h)(10) Elections, then Seller shall pay to Buyer the
difference in such amount and the Make Whole Amount within ten days of such
determination.
2.7 CONTRIBUTION TO COMPANY
            As additional consideration for this Agreement, Buyer and Seller
have agreed that, at Closing, Buyer shall contribute to the Company $12,400,000
less an amount equal to Company’s cash on hand on the Closing Date
(“Contribution”) for the payment on the Closing Date by the Company of bonuses
and commissions to certain employees and non-employees of the Company. The
Contribution by Buyer together with the cash of the Company on hand on the
Closing Date shall be used exclusively for the payment by the Company of said
bonuses and commissions in such amounts, the total of which shall not exceed
$12,400,000, and to the individuals selected by Seller in his sole discretion.
3. REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer as follows:
3.1 ORGANIZATION AND GOOD STANDING
            (a) Part 3.1 of the Disclosure Letter contains a complete and
accurate list for the Company of its name, its jurisdiction of incorporation,
other jurisdictions in which it is authorized to do business, and its
capitalization (including the identity of each stockholder and the number of
shares held by each). The Company is a corporation duly organized, validly
existing, and in good standing

11



--------------------------------------------------------------------------------



 



under the laws of its jurisdiction of incorporation, with full corporate power
and authority to conduct its business as it is now being conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
its obligations under Applicable Contracts. The Company is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification.
            (b) Seller has delivered to Buyer copies of the Organizational
Documents of the Company, as currently in effect.
3.2 AUTHORITY; NO CONFLICT
          (a) This Agreement constitutes the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms.
Upon the execution and delivery by Seller of the Employment Agreement and the
Seller’s Release (collectively, the “Seller’s Closing Documents”), the Seller’
Closing Documents will constitute the legal, valid, and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.
Seller has the absolute and unrestricted right, power, authority, and capacity
to execute and deliver this Agreement and the Seller’s Closing Documents and to
perform their obligations under this Agreement and the Seller’s Closing
Documents.
          (b) Except as set forth in Part 3.2 of the Disclosure Letter, neither
the execution and delivery of this Agreement nor the consummation or performance
of any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time):
     (i) contravene, conflict with, or result in a violation of (A) any
provision of the Organizational Documents of the Company, or (B) any resolution
adopted by the board of directors or the stockholders of the Company;
     (ii) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Company or Seller, or any of the assets
owned or used by the Company, may be subject;
     (iii) contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any Governmental Authorization
that is held by the Company or that otherwise relates to the business of, or any
of the assets owned or used by the Company;
     (iv) cause Buyer or the Company to become subject to, or to become liable
for the payment of, any Tax other than as a result of the Company no longer
being a Subchapter S corporation;

12



--------------------------------------------------------------------------------



 



     (v) cause any of the assets owned by the Company to be reassessed or
revalued by any taxing authority or other Governmental Body;
     (vi) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Applicable Contract; or
     (vii) result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets owned or used by the Company.
Except as set forth in Part 3.2 of the Disclosure Letter, neither Seller or the
Company is or will be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.
3.3 CAPITALIZATION
               The authorized equity securities of the Company consist of 10,000
shares of common stock, no par value, of which 225 shares are issued and
outstanding and constitute the Shares. Seller is and will be on the Closing Date
the record and beneficial owner and holder of all the Shares, free and clear of
all Encumbrances. No legend or other reference to any purported Encumbrance
appears upon any certificate representing equity securities of Company. All of
the outstanding equity securities of the Company have been duly authorized and
validly issued and are fully paid and nonassessable. There are no Contracts
relating to the issuance, sale, or transfer of any equity securities or other
securities of the Company. None of the outstanding equity securities or other
securities of the Company was issued in violation of the Securities Act or any
other Legal Requirement. The Company does not own, or have any Contract to
acquire, any equity securities or other securities of any Person or any direct
or indirect equity or ownership interest in any other business.
3.4 FINANCIAL STATEMENTS
               Seller has delivered to Buyer: (a) audited consolidated balance
sheets of the Company as at December 31 in each of the years 2002 through 2003,
and the related audited consolidated statements of income, changes in
stockholders’ equity, and cash flow for each of the fiscal years then ended,
together with the report thereon of UHY Mann Frankfort Stein & Lipp, independent
certified public accountants, (b) an audited consolidated balance sheet of the
Company as at December 31, 2004 (including the notes thereto, the “Balance
Sheet”), and the related consolidated statements of income, changes in
stockholders’ equity, and cash flow for the fiscal year then ended, together
with the report thereon of UHY Mann Frankfort & Stein, independent certified
public accountants, and (c) an audited consolidated balance sheet of the Company
as at September 30, 2005 (the “Interim Balance Sheet”) and the related audited
consolidated statements of income, changes in stockholders’ equity, and cash
flow for the 9 months then ended, including in each case the notes thereto
together with the report thereon of UHY Mann Frankfort Stein & Lipp, independent
certified public

13



--------------------------------------------------------------------------------



 



accountants. Such financial statements and notes fairly present the financial
condition and the results of operations, changes in stockholders’ equity, and
cash flow of the Company as at the respective dates of and for the periods
referred to in such financial statements, all in accordance with GAAP, subject,
in the case of interim financial statements, to normal recurring year-end
adjustments (the effect of which will not, individually or in the aggregate, be
materially adverse) and the absence of notes (that, if presented, would not
differ materially from those included in the Balance Sheet); the financial
statements referred to in this Section 3.4 reflect the consistent application of
such accounting principles throughout the periods involved. No financial
statements of any Person other than the Company are required by GAAP to be
included in the consolidated financial statements of the Company.
3.5 BOOKS AND RECORDS
               The books of account, minute books, stock record books, and other
records of the Company, all of which have been made available to Buyer, are
complete and correct and have been maintained in accordance with sound business
practices and the requirements of Section 13(b)(2) of the Securities Exchange
Act of 1934, as amended (regardless of whether or not the Company is subject to
that Section), including the maintenance of an adequate system of internal
controls. The minute books of the Company contain accurate and complete records
of all meetings held of, and corporate action taken by, the stockholders, the
Boards of Directors, and committees of the Boards of Directors of the Company,
and no meeting of any such stockholders, Board of Directors, or committee has
been held for which minutes have not been prepared and are not contained in such
minute books. At the Closing, all of those books and records will be in the
possession of the Company.
3.6 TITLE TO PROPERTIES; ENCUMBRANCES
               Part 3.6 of the Disclosure Letter contains a complete and
accurate list of all real property, leaseholds, or other interests therein owned
by Company. The Company owns (with good and marketable title in the case of real
property, subject only to the matters permitted by the following sentence) all
the properties and assets (whether real, personal, or mixed and whether tangible
or intangible) that they purport to own, including all of the properties and
assets reflected in the Balance Sheet and the Interim Balance Sheet (except for
assets held under capitalized leases disclosed or not required to be disclosed
in Part 3.6 of the Disclosure Letter and personal property sold since the date
of the Balance Sheet and the Interim Balance Sheet, as the case may be, in the
Ordinary Course of Business), and all of the properties and assets purchased or
otherwise acquired by the Company since the date of the Balance Sheet (except
for personal property acquired and sold since the date of the Balance Sheet in
the Ordinary Course of Business and consistent with past practice). All material
properties and assets reflected in the Balance Sheet and the Interim Balance
Sheet are free and clear of all Encumbrances and are not, in the case of real
property, subject to any rights of way, building use restrictions, exceptions,
variances, reservations, or limitations of any nature except, with respect to
all such properties and assets, (a) mortgages or security interests shown on the
Balance Sheet or the Interim Balance Sheet as securing specified liabilities or
obligations, with respect to which no default (or event that, with notice or
lapse of time or both, would constitute a default) exists, (b) mortgages or
security interests incurred in connection with the purchase of

14



--------------------------------------------------------------------------------



 



property or assets after the date of the Interim Balance Sheet (such mortgages
and security interests being limited to the property or assets so acquired),
with respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists, (c) liens for current taxes not yet
due, and (d) with respect to real property, (i) minor imperfections of title, if
any, none of which is substantial in amount, materially detracts from the value
or impairs the use of the property subject thereto, or impairs the operations of
the Company, and (ii) zoning laws and other land use restrictions that do not
impair the present or anticipated use of the property subject thereto. All
buildings, plants, and structures owned or leased by the Company in Broussard,
Louisiana lie wholly within the boundaries of the real property leased by the
Company in Broussard, Louisiana and do not encroach upon the real property of,
or otherwise conflict with the real property rights of, any other Person.
3.7 CONDITION AND SUFFICIENCY OF ASSETS
               The buildings, plants, structures, and equipment of the Company
are structurally sound, are in good operating condition and repair, and are
adequate for the uses to which they are being put, and none of such buildings,
plants, structures, or equipment is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. The building, plants, structures, and equipment of the Company are
sufficient for the continued conduct of the Company’s businesses after the
Closing in substantially the same manner as conducted prior to the Closing.
3.8 ACCOUNTS RECEIVABLE
               All accounts receivable of the Company that are reflected on the
Balance Sheet or the Interim Balance Sheet or on the accounting records of the
Company as of the Closing Date (collectively, the “Accounts Receivable”)
represent or will represent valid obligations arising from sales actually made
or services actually performed in the Ordinary Course of Business. Unless paid
prior to the Closing Date, the Accounts Receivable are or will be as of the
Closing Date current and collectible net of the respective reserves shown on the
Balance Sheet or the Interim Balance Sheet or on the accounting records of the
Company as of the Closing Date (which reserves are adequate and calculated
consistent with past practice and, in the case of the reserve as of the Closing
Date, will not represent a greater percentage of the Accounts Receivable as of
the Closing Date than the reserve reflected in the Interim Balance Sheet
represented of the Accounts Receivable reflected therein and will not represent
a material adverse change in the composition of such Accounts Receivable in
terms of aging). Subject to such reserves, each of the Accounts Receivable
either has been or will be collected in full, without any set-off, within ninety
days after the day on which it first becomes due and payable. There is no
contest, claim, or right of set-off, other than returns in the Ordinary Course
of Business, under any Contract with any obligor of an Accounts Receivable
relating to the amount or validity of such Accounts Receivable. Part 3.8 of the
Disclosure Letter contains a complete and accurate list of all Accounts
Receivable as of the date of the Interim Balance Sheet, which list sets forth
the aging of such Accounts Receivable.

15



--------------------------------------------------------------------------------



 



3.9 INVENTORY
               All inventory of the Company, whether or not reflected in the
Balance Sheet or the Interim Balance Sheet, consists of a quality and quantity
usable and salable in the Ordinary Course of Business, except for obsolete items
and items of below-standard quality, all of which have been written off or
written down to net realizable value in the Balance Sheet or the Interim Balance
Sheet or on the accounting records of the Company as of the Closing Date, as the
case may be. All inventories not written off have been priced at the lower of
cost or market on a first in, first out basis. The quantities of each item of
inventory (whether raw materials, work-in-process, or finished goods) are not
excessive, but are reasonable in the present circumstances of the Company.
3.10 NO UNDISCLOSED LIABILITIES
               Except as set forth in Part 3.10 of the Disclosure Letter, the
Company has no liabilities or obligations of any nature (whether known or
unknown and whether absolute, accrued, contingent, or otherwise) except for
liabilities or obligations reflected or reserved against in the Balance Sheet or
the Interim Balance Sheet and current liabilities incurred in the Ordinary
Course of Business since the respective dates thereof.
3.11 TAXES
               (a) The Company has filed properly or timely caused to be filed
all Tax Returns that are or were required to be filed by or with respect to it,
either separately or as a member of a group of corporations, pursuant to
applicable Legal Requirements. Seller has delivered or made available to Buyer
copies of, and Part 3.11 of the Disclosure Letter contains a complete and
accurate list of, all such Tax Returns filed since 2001. The Seller and the
Company have timely paid or will pay, or made provision for the payment of, all
Taxes with respect to the Company in respect of periods or portions thereof
beginning prior to and ending on or prior to the Closing Date, or pursuant to
any assessment received by Seller or the Company, except such Taxes, if any, as
are listed in Part 3.11 of the Disclosure Letter and are being contested in good
faith and as to which adequate reserves (determined in accordance with GAAP)
have been provided in the Balance Sheet and the Interim Balance Sheet. No item
of income or gain reported by the Company for financial accounting purposes in
any pre-Closing period is required to be included in taxable income of the
Company for a post-Closing period.
               (b) The United States federal and state income Tax Returns of the
Company subject to such Taxes have been audited by the IRS or relevant state tax
authorities or are closed by the applicable statute of limitations for all
taxable years through 2001. Part 3.11 of the Disclosure Letter contains a
complete and accurate list of all audits of all such Tax Returns, including a
reasonably detailed description of the nature and outcome of each audit. All
deficiencies proposed as a result of such audits have been paid, reserved
against, settled, or, as described in Part 3.11 of the Disclosure Letter, are
being contested in good faith by appropriate proceedings. Part 3.11 of the
Disclosure Letter describes all adjustments to the Tax Returns filed by the
Company or any group of corporations including the Company for all taxable years
since 2001, and the resulting deficiencies proposed by the IRS. Except as
described in Part 3.11 of the Disclosure Letter, neither Seller or the

16



--------------------------------------------------------------------------------



 



Company has given or been requested to give waivers or extensions (or is or
would be subject to a waiver or extension given by any other Person) of any
statute of limitations relating to the payment of Taxes of the Company or for
which the Company may be liable.
               (c) The charges, accruals, and reserves with respect to Taxes on
the respective books of the Company are adequate (determined in accordance with
GAAP) and are at least equal to the Company’s liability for Taxes. There exists
no proposed tax assessment against the Company except as disclosed in the
Balance Sheet or in Part 3.11 of the Disclosure Letter. No consent to the
application of Section 341(f)(2) of the Code has been filed with respect to any
property or assets held, acquired, or to be acquired by the Company. All Taxes
that the Company is or was required by Legal Requirements to withhold or collect
have been duly withheld or collected and, to the extent required, have been paid
to the proper Governmental Body or other Person.
               (d) All Tax Returns filed by (or that include on a consolidated
basis) the Company are true, correct, and complete. There is no tax sharing
agreement that will require any payment by the Company after the date of this
Agreement. During the consistency period (as defined in Section 338(h)(4) of the
Code with respect to the sale of the Shares to Buyer), the Company or target
affiliate (as defined in Section 338(h)(6) of the Code with respect to the sale
of the Shares to Buyer) has not sold or will sell any property or assets to
Buyer or to any member of the affiliated group (as defined in Section 338(h)(5)
of the Code) that includes Buyer. Part 3.11 of the Disclosure Letter lists all
such target affiliates.
               (e) The Company is an S corporation as defined in the Code
Section 1361 and has been treated in a similar manner for purposes of the income
tax laws for all states in which it has been subject to taxation where such
treatment is legally available, and the Company is not and has not been subject
to either the built-in gains tax under Code Section 1374 or the passive income
tax under Code Section 1375. Part 3.11(e) of the Disclosure Letter lists all the
states and localities with respect to which the Company is required to file any
corporate income or franchise tax returns and sets forth whether the Company is
treated as the equivalent of an S corporation by or with respect to each such
state or locality. The Company has properly filed Tax Returns with and paid and
discharged any liabilities for Taxes in any states or localities in which it is
subject to Tax. Neither Seller or the Company knows or has reason to believe,
after consultation with tax counsel, that the Buyer’s acquisition of the
Company’s capital stock pursuant to this Agreement would not qualify as a
“qualified stock purchase” within the meaning of Section 338 of the Code and the
Treasury Regulations thereunder, as to which an election properly may be made
under Section 338(h)(10). The Company has no operations or activities outside of
the United States.
               (f) Seller and the Company have disclosed on their federal income
Tax Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of Code Section 6662.
               (g) The disallowance of a deduction under Code Section 162(m) for
employee remuneration will not apply to any amount paid or payable by Seller
under any contractual arrangement currently in effect.

17



--------------------------------------------------------------------------------



 



3.12 NO MATERIAL ADVERSE CHANGE
               Since the date of the Balance Sheet, there has not been any
material adverse change in the business, operations, properties, prospects,
assets, or condition of Company, and no event has occurred or circumstance
exists that may result in such a material adverse change.
3.13 EMPLOYEE BENEFITS
               The Seller has delivered to the Buyer a true, correct and
complete list (which is set forth on Part 3.13 of the Disclosure Letter) of all
employee benefit plans of the Company, including all written employment
agreements and all other agreements or arrangements that could obligate the
Company or any affiliate of the Company to make any severance, change-of-control
or other, similar payments and all deferred compensation agreements, together
with true, correct and complete copies of such plans, agreements and any trusts
related thereto, and classifications of employees covered thereby. Except for
the employee benefit plans, if any, described on Part 3.13 of the Disclosure
Letter, the Company does not sponsor, maintain or contribute to any plan
program, fund or arrangement that constitutes an “employee pension benefit
plan,” and the Company does not have any obligation to contribute to or accrue
or pay any benefits under any deferred compensation or retirement funding
arrangement on behalf of any employee or employees (such as, for example, and
without limitation, any individual retirement account or annuity, any “excess
benefit plan” (within the meaning of Section 3(36) of the Employee Retirement
Income Security Act of 1974, as amended “ERISA”) or any non-qualified deferred
compensation arrangement). For the purposes of this Agreement, the term
“employee pension benefit plan” shall have the same meaning as is given that
term in Section 3(2) of ERISA. The Company has not sponsored, maintained or
contributed to any employee pension benefit plan, nor is the Company required to
contribute to any retirement plan pursuant to the provisions of any collective
bargaining agreement establishing the terms and conditions of employment of any
of the Company’s employees, other than the plans set forth on Part 3.13 of the
Disclosure Letter. The Company is not now, nor as a result of its past
activities can it reasonably be expected to become, liable to the Pension
Benefit Guaranty Corporation (other than for premium payments) or to any multi
employer employee pension benefit plan under the provisions of Title IV of
ERISA. All employee benefit plans listed in Part 3.13 of the Disclosure Letter
and the administration thereof are in substantial compliance with their terms
and all applicable provisions of ERISA and the regulations issued thereunder, as
well as with all other applicable federal, state and local statutes, ordinances
and regulations. All accrued contribution obligations of the Company or any
subsidiary with respect to any plan listed in Part 3.13 of the Disclosure Letter
have either been fulfilled in their entirety or are fully reflected on the
Unaudited Balance Sheets of the Company.
               Compliance with the Code and ERISA. All employee benefit plans
listed in Part 3.13 of the Disclosure Letter that are intended to qualify under
Section 401(a) of the Code (the “Qualified Plans”) are, and have been so
qualified and have been determined by the Internal Revenue Service to be so
qualified, and copies of such determination letters are included as part of
Part 3.13 of the Disclosure Letter. To the Seller’s Knowledge, except as
disclosed in Part 3.13 of the Disclosure Letter, all reports and other documents
required to be filed with any governmental agency or distributed to plan
participants or beneficiaries (including, but not limited to, actuarial reports,
audits or Returns) have been timely filed or distributed, and copies thereof are
included as part of

18



--------------------------------------------------------------------------------



 



Part 3.13 of the Disclosure Letter. No plan listed in Part 3.13 of the
Disclosure Letter, or the Company has engaged in any transaction prohibited
under the provisions of Section 4975 of the Code or Section 406 of ERISA. To the
Sellers’ Knowledge, no employee benefit plan listed in Part 3.13 of the
Disclosure Letter has incurred an accumulated funding deficiency, as defined in
Section 412(a) of the Code and Section 302(1) of ERISA; and the Company has not
incurred (i) any liability for excise tax or penalty payable to the Internal
Revenue Service, or (ii) any liability to the Pension Benefit Guaranty
Corporation (other than for premium payments). In addition:
          (i) there have been no terminations or discontinuance of contributions
to any Qualified Plan without notice to and approval by the Internal Revenue
Service;
          (ii) no plan listed in Part 3.13 of the Disclosure Letter that is
subject to the provisions of Title IV of ERISA has been terminated;
          (iii) there have been no “reportable events” (as that phrase is
defined in Section 4043 of ERISA) with respect to employee benefit plans listed
in Part 3.13 to the Disclosure Letter;
          (v) the Company has not incurred liability under Section 4062 of
ERISA; and
          (vi) no circumstances exist pursuant to which the Company could
reasonably be expected to have any direct or indirect liability whatsoever
(including, but not limited to, any liability to any multi employer plan or the
Pension Benefit Guaranty Corporation under Title IV of ERISA or to the Internal
Revenue Service for any excise tax or penalty, or being subject to any statutory
Lien to secure payment of any such liability) with respect to any plan now or
heretofore maintained or contributed to by any entity other than the Company
that is, or at any time was, a member of a “controlled group” (as defined in
Section 412(n)(6)(B) of the Code) that includes the Company (“Controlled
Group”).
The transactions contemplated by this Agreement together with any amounts paid
or payable by the Company or any member of the Controlled Group have not
resulted in and will not result in payments to “disqualified individuals” (as
defined in Section 280G(c) of the Code) of the Company or any member of the
Controlled Group which, individually or in the aggregate will constitute “excess
parachute payments” (as defined in Section 280G(b) of the Code) resulting in the
imposition of the excise tax under Section 4999 of the Code or the disallowance
of deductions under Section 280G of the Code.
3.14 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS
          (a) Except as set forth in Part 3.14 of the Disclosure Letter:

19



--------------------------------------------------------------------------------



 



          (i) the Company is, and at all times since January 1, 2005, has been,
in full compliance with each Legal Requirement that is or was applicable to it
or to the conduct or operation of its business or the ownership or use of any of
its assets;
          (ii) no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) may constitute or result in a violation by
the Company of, or a failure on the part of the Company to comply with, any
Legal Requirement, or (B) may give rise to any obligation on the part of the
Company to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature; and
          (iii) the Company has not received, at any time since January 1, 2005,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible, or potential violation of, or failure to comply with, any Legal
Requirement, or (B) any actual, alleged, possible, or potential obligation on
the part of the Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature.
          (b) Part 3.14 of the Disclosure Letter contains a complete and
accurate list of each Governmental Authorization that is held by the Company or
that otherwise relates to the business of, or to any of the assets owned or used
by, the Company. Each Governmental Authorization listed or required to be listed
in Part 3.14 of the Disclosure Letter is valid and in full force and effect.
Except as set forth in Part 3.14 of the Disclosure Letter:
     (i) the Company is, and at all times since January 1, 2005, has been, in
full compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Part 3.14 of the
Disclosure Letter;
     (ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Part 3.14 of the
Disclosure Letter, or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation, or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in Part 3.14 of
the Disclosure Letter;
     (iii) the Company has not received, at any time since January 1, 2005 any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible, or
potential violation of or failure to comply with any term or requirement of any
Governmental Authorization, or (B) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Governmental Authorization; and

20



--------------------------------------------------------------------------------



 



     (iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Part 3.14 of the
Disclosure Letter have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies.
The Governmental Authorizations listed in Part 3.14 of the Disclosure Letter
collectively constitute all of the Governmental Authorizations necessary to
permit the Company to lawfully conduct and operate its business in the manner it
currently conduct and operates such business and to permit the Company to owns
and use its assets in the manner in which they currently owns and use such
assets.
3.15 LEGAL PROCEEDINGS; ORDERS
               (a) Except as set forth in Part 3.15 of the Disclosure Letter,
there is no pending Proceeding:
          (i) that has been commenced by or against the Company or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, the Company; or
          (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions.
To the Knowledge of Seller and the Company, (1) no such Proceeding has been
Threatened, and (2) no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Proceeding. Seller
has delivered to Buyer copies of all pleadings, correspondence, and other
documents relating to each Proceeding listed in Part 3.15 of the Disclosure
Letter. The Proceedings listed in Part 3.15 of the Disclosure Letter will not
have a material adverse effect on the business, operations, assets, condition,
or prospects of the Company.
               (b) Except as set forth in Part 3.15 of the Disclosure Letter:
          (i) there is no Order to which any of the Company, or any of the
assets owned or used by the Company, is subject;
          (ii) Seller is not subject to any Order that relates to the business
of, or any of the assets owned or used by, the Company; and
          (iii) no officer, director, agent, or employee of the Company is
subject to any Order that prohibits such officer, director, agent, or employee
from engaging in or continuing any conduct, activity, or practice relating to
the business of the Company.
               (c) Except as set forth in Part 3.15 of the Disclosure Letter:

21



--------------------------------------------------------------------------------



 



          (i) the Company is, and at all times since January 1, 2005 has been,
in full compliance with all of the terms and requirements of each Order to which
it, or any of the assets owned or used by it, is or has been subject;
          (ii) no event has occurred or circumstance exists that may constitute
or result in (with or without notice or lapse of time) a violation of or failure
to comply with any term or requirement of any Order to which the Company, or any
of the assets owned or used by the Company, is subject; and
          (iii) the Company has not received, at any time since January 1, 2005,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible,
or potential violation of, or failure to comply with, any term or requirement of
any Order to which the Company, or any of the assets owned or used by the
Company, is or has been subject.
3.16 ABSENCE OF CERTAIN CHANGES AND EVENTS
               Except as set forth in Part 3.16 of the Disclosure Letter, since
the date of the Balance Sheet, the Company has conducted its business only in
the Ordinary Course of Business and there has not been any:
               (a) change in the Company’s authorized or issued capital stock;
grant of any stock option or right to purchase shares of capital stock of the
Company; issuance of any security convertible into such capital stock; grant of
any registration rights; purchase, redemption, retirement, or other acquisition
by the Company of any shares of any such capital stock; or declaration or
payment of any dividend or other distribution or payment in respect of shares of
capital stock other than distribution to Seller of all funds in Company’s
short-term investment account in the amount of $8,270,000 plus earnings through
Closing, which distribution Buyer expressly approves;
               (b) amendment to the Organizational Documents of the Company;
               (c) payment or increase by the Company of any bonuses, salaries,
or other compensation to any stockholder, director, officer, or (except in the
Ordinary Course of Business) employee or entry into any employment, severance,
or similar Contract with any director, officer, or employee;
               (d) adoption of, or increase in the payments to or benefits
under, any profit sharing, bonus, deferred compensation, savings, insurance,
pension, retirement, or other employee benefit plan for or with any employees of
the Company;
               (e) damage to or destruction or loss of any asset or property of
the Company, whether or not covered by insurance, materially and adversely
affecting the properties, assets, business, financial condition, or prospects of
the Company, taken as a whole;

22



--------------------------------------------------------------------------------



 



               (f) entry into, termination of, or receipt of notice of
termination of (i) any license, distributorship, dealer, sales representative,
joint venture, credit, or similar agreement, or (ii) any Contract or transaction
involving a total remaining commitment by or to Company of at least $100,000;
               (g) sale (other than sales of inventory in the Ordinary Course of
Business), lease, or other disposition of any asset or property of the Company
or mortgage, pledge, or imposition of any lien or other encumbrance on any
material asset or property of the Company, including the sale, lease, or other
disposition of any of the Intellectual Property Assets;
               (h) cancellation or waiver of any claims or rights with a value
to the Company in excess of $100,000;
               (i) material change in the accounting methods used by the
Company; or
               (j) agreement, whether oral or written, by the Company to do any
of the foregoing.
3.17 CONTRACTS; NO DEFAULTS
               (a) Part 3.17(a) of the Disclosure Letter contains a complete and
accurate list, and Seller have delivered to Buyer true and complete copies, of:
          (i) each Applicable Contract that involves performance of services or
delivery of goods or materials by the Company of an amount or value in excess of
$100,000;
          (ii) each Applicable Contract that involves performance of services or
delivery of goods or materials to the Company of an amount or value in excess of
$100,000;
          (iii) each Applicable Contract that was not entered into in the
Ordinary Course of Business and that involves expenditures or receipts of the
Company in excess of $100,000;
          (iv) each lease, rental or occupancy agreement, license, installment
and conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $100,000 and with terms of less than one year);
          (v) each licensing agreement or other Applicable Contract with respect
to patents, trademarks, copyrights, or other intellectual property, including
agreements

23



--------------------------------------------------------------------------------



 



with current or former employees, consultants, or contractors regarding the
appropriation or the non-disclosure of any of the Intellectual Property Assets;
          (vi) each collective bargaining agreement and other Applicable
Contract to or with any labor union or other employee representative of a group
of employees;
          (vii) each joint venture, partnership, and other Applicable Contract
(however named) involving a sharing of profits, losses, costs, or liabilities by
the Company with any other Person;
          (viii) each Applicable Contract containing covenants that in any way
purport to restrict the business activity of the Company or any Affiliate of the
Company or limit the freedom of the Company or any Affiliate of the Company to
engage in any line of business or to compete with any Person;
          (ix) each Applicable Contract providing for payments to or by any
Person based on sales, purchases, or profits, other than direct payments for
goods;
          (x) each power of attorney that is currently effective and
outstanding;
          (xi) each Applicable Contract entered into other than in the Ordinary
Course of Business that contains or provides for an express undertaking by the
Company to be responsible for consequential damages;
          (xii) each Applicable Contract for capital expenditures in excess of
$100,000;
          (xiii) each written warranty, guaranty, and or other similar
undertaking with respect to contractual performance extended by the Company
other than in the Ordinary Course of Business; and
          (xiv) each amendment, supplement, and modification (whether oral or
written) in respect of any of the foregoing.
Part 3.17(a) of the Disclosure Letter sets forth reasonably complete details
concerning such Contracts, including the parties to the Contracts, the amount of
the remaining commitment of the Company under the Contracts, and the Company’s
office where details relating to the Contracts are located.
(b) Except as set forth in Part 3.17(b) of the Disclosure Letter:
          (i) neither Seller (and no Related Person of Seller) has or may
acquire any rights under, and neither Seller has or may become subject to any
obligation or liability under, any Contract that relates to the business of, or
any of the assets owned or used by, the Company; and

24



--------------------------------------------------------------------------------



 



          (ii) no officer, director, agent, employee, consultant, or contractor
of the Company is bound by any Contract that purports to limit the ability of
such officer, director, agent, employee, consultant, or contractor to (A) engage
in or continue any conduct, activity, or practice relating to the business of
the Company, or (B) assign to the Company or to any other Person any rights to
any invention, improvement, or discovery.
(c) Except as set forth in Part 3.17(c) of the Disclosure Letter, each Contract
identified or required to be identified in Part 3.17(a) of the Disclosure Letter
is in full force and effect and is valid and enforceable in accordance with its
terms.
(d) Except as set forth in Part 3.17(d) of the Disclosure Letter:
          (i) the Company is, and at all times since January 1, 2005, has been,
in full compliance with all applicable terms and requirements of each Contract
under which the Company has or had any obligation or liability or by which such
Acquired Company or any of the assets owned or used by the Company is or was
bound;
          (ii) each other Person that has or had any obligation or liability
under any Contract under which the Company has or had any rights is, and at all
times since January 1, 2005, has been, in full compliance with all applicable
terms and requirements of such Contract;
          (iii) no event has occurred or circumstance exists that (with or
without notice or lapse of time) may contravene, conflict with, or result in a
violation or breach of, or give the Company or other Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Applicable Contract; and
          (iv) the Company has not given to or received from any other Person,
at any time since January 1, 2005, any notice or other communication (whether
oral or written) regarding any actual, alleged, possible, or potential violation
or breach of, or default under, any Contract.
               (e) There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any material amounts paid or payable to the
Company under current or completed Contracts with any Person and, to the
Knowledge of Seller and the Company, no such Person has made written demand for
such renegotiation.
               (f) The Contracts relating to the sale, design, manufacture, or
provision of products or services by the Company have been entered into in the
Ordinary Course of Business and have been entered into without the commission of
any act alone or in concert with any other Person, or any consideration having
been paid or promised, that is or would be in violation of any Legal
Requirement.

25



--------------------------------------------------------------------------------



 



3.18 INSURANCE
          (a) Seller has delivered to Buyer:
          (i) true and complete copies of all policies of insurance to which
Company is a party or under which the Company, or any director of the Company,
is or has been covered at any time within the 5 years preceding the date of this
Agreement;
          (ii) true and complete copies of all pending applications for policies
of insurance; and
          (iii) any statement by the auditor of the Company’s financial
statements with regard to the adequacy of such entity’s coverage or of the
reserves for claims.
          (b) Part 3.18(b) of the Disclosure Letter describes:
          (i) any self-insurance arrangement by or affecting the Company,
including any reserves established thereunder;
          (ii) any contract or arrangement, other than a policy of insurance,
for the transfer or sharing of any risk by the Company; and
          (iii) all obligations of the Company to third parties with respect to
insurance (including such obligations under leases and service agreements) and
identifies the policy under which such coverage is provided.
          (c) Part 3.18(c) of the Disclosure Letter sets forth, by year, for the
current policy year and each of the 3 preceding policy years:
          (i) a summary of the loss experience under each policy;
          (ii) a statement describing each claim under an insurance policy for
an amount in excess of $50,000, which sets forth:
               (A) the name of the claimant;
               (B) a description of the policy by insurer, type of insurance,
and period of coverage; and
               (C) the amount and a brief description of the claim; and
          (iii) a statement describing the loss experience for all claims that
were self-insured, including the number and aggregate cost of such claims.

26



--------------------------------------------------------------------------------



 



          (d) Except as set forth on Part 3.18(d) of the Disclosure Letter:
          (i) All policies to which the Company is a party or that provide
coverage to Seller, the Company, or any director or officer of the Company:
               (A) are valid, outstanding, and enforceable;
               (B) are issued by an insurer that is financially sound and
reputable;
               (C) taken together, provide adequate insurance coverage for the
assets and the operations of the Company for all risks to which the Company is
normally exposed;
               (D) are sufficient for compliance with all Legal Requirements and
Contracts to which the Company is a party or by which any of them is bound;
               (E) will continue in full force and effect following the
consummation of the Contemplated Transactions; and
               (F) do not provide for any retrospective premium adjustment or
other experienced-based liability on the part of the Company.
          (ii) Neither Seller or the Company has received (A) any refusal of
coverage or any notice that a defense will be afforded with reservation of
rights, or (B) any notice of cancellation or any other indication that any
insurance policy is no longer in full force or effect or will not be renewed or
that the issuer of any policy is not willing or able to perform its obligations
thereunder.
          (iii) The Company has paid all premiums due, and has otherwise
performed all of its respective obligations, under each policy to which the
Company is a party or that provides coverage to Company or director thereof.
          (iv) The Company has given notice to the insurer of all claims that
may be insured thereby.
3.19 ENVIRONMENTAL MATTERS
               Except as set forth in Part 3.19 of the Disclosure Letter:
               (a) The Company is, and at all times has been, in full compliance
with, and has not been and is not in violation of or liable under, any
Environmental Law. Neither Seller or the Company has any basis to expect, nor
has any of them or any other Person for whose conduct they are or may be held to
be responsible received, any actual or Threatened order, notice, or other
communication from (i) any Governmental Body or private citizen acting in the
public interest, or

27



--------------------------------------------------------------------------------



 



(ii) the current or prior owner or operator of any Facilities, of any actual or
potential violation or failure to comply with any Environmental Law, or of any
actual or Threatened obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which Seller or the Company has had an interest, or with respect to any
property or Facility at or to which Hazardous Materials were generated,
manufactured, refined, transferred, imported, used, or processed by Seller, the
Company, or any other Person for whose conduct they are or may be held
responsible, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled, or received.
               (b) There are no pending or, to the Knowledge of Seller and the
Company, Threatened claims, Encumbrances, or other restrictions of any nature,
resulting from any Environmental, Health, and Safety Liabilities or arising
under or pursuant to any Environmental Law, with respect to or affecting any of
the Facilities or any other properties and assets (whether real, personal, or
mixed) in which Seller or the Company has or had an interest.
               (c) Neither Seller or the Company has Knowledge of any basis to
expect, nor has any of them or any other Person for whose conduct they are or
may be held responsible, received, any citation, directive, inquiry, notice,
Order, summons, warning, or other communication that relates to Hazardous
Activity, Hazardous Materials, or any alleged, actual, or potential violation or
failure to comply with any Environmental Law, or of any alleged, actual, or
potential obligation to undertake or bear the cost of any Environmental, Health,
and Safety Liabilities with respect to any of the Facilities or any other
properties or assets (whether real, personal, or mixed) in which Seller or the
Company had an interest, or with respect to any property or facility to which
Hazardous Materials generated, manufactured, refined, transferred, imported,
used, or processed by Seller, the Company, or any other Person for whose conduct
they are or may be held responsible, have been transported, treated, stored,
handled, transferred, disposed, recycled, or received.
               (d) Neither Seller or the Company, or any other Person for whose
conduct they are or may be held responsible, has any Environmental, Health, and
Safety Liabilities with respect to the Facilities or to the Knowledge of Seller
and the Company, with respect to any other properties and assets (whether real,
personal, or mixed) in which Seller or the Company (or any predecessor), has or
had an interest, or at any property geologically or hydrologically adjoining the
Facilities or any such other property or assets.
               (e) There are no Hazardous Materials present on or in the
Environment at the Facilities or at any geologically or hydrologically adjoining
property, including any Hazardous Materials contained in barrels, above or
underground storage tanks, landfills, land deposits, dumps, equipment (whether
moveable or fixed) or other containers, either temporary or permanent, and
deposited or located in land, water, sumps, or any other part of the Facilities
or such adjoining property, or incorporated into any structure therein or
thereon. Neither Seller, the Company, any other Person for whose conduct they
are or may be held responsible, or to the Knowledge of Seller and the Company,
any other Person, has permitted or conducted, or is aware of, any Hazardous
Activity conducted with respect to the Facilities or any other properties or
assets (whether real,

28



--------------------------------------------------------------------------------



 



personal, or mixed) in which Seller or the Company has or had an interest except
in full compliance with all applicable Environmental Laws.
               (f) There has been no Release or, to the Knowledge of Seller and
the Company, Threat of Release, of any Hazardous Materials at or from the
Facilities or at any other locations where any Hazardous Materials were
generated, manufactured, refined, transferred, produced, imported, used, or
processed from or by the Facilities, or from or by any other properties and
assets (whether real, personal, or mixed) in which Seller or Company has or had
an interest, or to the Knowledge of Seller and the Company any geologically or
hydrologically adjoining property, whether by Seller, the Company, or any other
Person.
               (g) Seller have delivered to Buyer true and complete copies and
results of any reports, studies, analyses, tests, or monitoring possessed or
initiated by Seller or the Company pertaining to Hazardous Materials or
Hazardous Activities in, on, or under the Facilities, or concerning compliance
by Seller, the Company, or any other Person for whose conduct they are or may be
held responsible, with Environmental Laws.
3.20 EMPLOYEES
               (a) Part 3.20 of the Disclosure Letter contains a complete and
accurate list of the following information for each employee or director of the
Company, including each employee on leave of absence or layoff status: employer;
name; job title; current compensation paid or payable and any change in
compensation since January 1, 2005; vacation accrued; and service credited for
purposes of vesting and eligibility to participate under the Company’s pension,
retirement, profit-sharing, thrift-savings, deferred compensation, stock bonus,
stock option, cash bonus, employee stock ownership (including investment credit
or payroll stock ownership), severance pay, insurance, medical, welfare, or
vacation plan, other Employee Pension Benefit Plan or Employee Welfare Benefit
Plan, or any other employee benefit plan or any Director Plan.
               (b) No employee or director of the Company is a party to, or is
otherwise bound by, any agreement or arrangement, including any confidentiality,
non-competition, or proprietary rights agreement, between such employee or
director and any other Person (“Proprietary Rights Agreement”) that in any way
adversely affects or will affect (i) the performance of his duties as an
employee or director of the Company, or (ii) the ability of the Company to
conduct its business, including any Proprietary Rights Agreement with Seller or
the Company by any such employee or director. To Seller’s Knowledge, no
director, officer, or other key employee of the Company intends to terminate his
employment with the Company.
               (c) Part 3.20 of the Disclosure Letter also contains a complete
and accurate list of the following information for each retired employee or
director of the Company, or their dependents, receiving benefits or scheduled to
receive benefits in the future: name, pension benefit, pension option election,
retiree medical insurance coverage, retiree life insurance coverage, and other
benefits.

29



--------------------------------------------------------------------------------



 



     3.21 LABOR RELATIONS; COMPLIANCE
          Since January 1, 2005, the Company has not been and is not a party to
any collective bargaining or other labor Contract. Since January 1, 2005, there
has not been, there is not presently pending or existing, and to Seller’s
Knowledge there is not Threatened, (a) any strike, slowdown, picketing, work
stoppage, or employee grievance process, (b) any Proceeding against or affecting
the Company relating to the alleged violation of any Legal Requirement
pertaining to labor relations or employment matters, including any charge or
complaint filed by an employee or union with the National Labor Relations Board,
the Equal Employment Opportunity Commission, or any comparable Governmental
Body, organizational activity, or other labor or employment dispute against or
affecting any of the Company or its premises, or (c) any application for
certification of a collective bargaining agent. No event has occurred or
circumstance exists that could provide the basis for any work stoppage or other
labor dispute. There is no lockout of any employees by the Company, and no such
action is contemplated by the Company. The Company has complied in all respects
with all Legal Requirements relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar taxes, occupational
safety and health, and plant closing. The Company is not liable for the payment
of any compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.
     3.22 INTELLECTUAL PROPERTY
          (a) Intellectual Property Assets—The term “Intellectual Property
Assets” includes:
     (i) the name “Specialty Rental Tools Inc.”, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications (collectively, “Marks”);
     (ii) all patents, patent applications, and inventions and discoveries that
may be patentable (collectively, “Patents”);
     (iii) all copyrights in both published works and unpublished works
(collectively, “Copyrights”);
     (iv) all rights in mask works (collectively, “Rights in Mask Works”); and
     (v) all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets”); owned, used, or licensed by the
Company as licensee or licensor.
          (b) Agreements—Part 3.22(b) of the Disclosure Letter contains a
complete and accurate list and summary description, including any royalties paid
or received by the Company, of all Contracts relating to the Intellectual
Property Assets to which the Company is a party or by which the Company is
bound, except for any license implied by the sale of a product and perpetual,
paid-up

30



--------------------------------------------------------------------------------



 



licenses for commonly available software programs with a value of less than
$1,000 under which the Company is the licensee. There are no outstanding and, to
Seller’s Knowledge, no Threatened disputes or disagreements with respect to any
such agreement.
          (c) Know-How Necessary for the Business
     (i) The Intellectual Property Assets are all those necessary for the
operation of the Company’s businesses as they are currently conducted. The
Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has the right to
use without payment to a third party all of the Intellectual Property Assets.
     (ii) Except as set forth in Part 3.22(c) of the Disclosure Letter, all
former and current employees of the Company have executed written Contracts with
one or more of the Company that assign to one or more of the Company all rights
to any inventions, improvements, discoveries, or information relating to the
business of the Company. No employee of the Company has entered into any
Contract that restricts or limits in any way the scope or type of work in which
the employee may be engaged or requires the employee to transfer, assign, or
disclose information concerning his work to anyone other than one or more of the
Company.
          (d) Patents
     (i) Part 3.22(d) of the Disclosure Letter contains a complete and accurate
list and summary description of all Patents. One or more of the Company is the
owner of all right, title, and interest in and to each of the Patents, free and
clear of all liens, security interests, charges, encumbrances, entities, and
other adverse claims.
     (ii) All of the issued Patents are currently in compliance with formal
legal requirements (including payment of filing, examination, and maintenance
fees and proofs of working or use), are valid and enforceable, and are not
subject to any maintenance fees or taxes or actions falling due within ninety
days after the Closing Date.
     (iii) No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition proceeding. To Seller’s Knowledge, there is no
potentially interfering patent or patent application of any third party.
     (iv) To Seller’s Knowledge no Patent is infringed or has been challenged or
threatened in any way. To Seller’s Knowledge none of the products manufactured
and sold, nor any process or know-how used, by the Company infringes or is
alleged to infringe any patent or other proprietary right of any other Person.

31



--------------------------------------------------------------------------------



 



     (v) All products made, used, or sold under the Patents have been marked
with the proper patent notice.
          (e) Trademarks
     (i) Part 3.22(e) of Disclosure Letter contains a complete and accurate list
and summary description of all Marks. The Company is the owner of all right,
title, and interest in and to each of the Marks, free and clear of all liens,
security interests, charges, encumbrances, equities, and other adverse claims.
     (ii) All Marks that have been registered with the United States Patent and
Trademark Office are currently in compliance with all formal legal requirements
(including the timely post-registration filing of affidavits of use and
incontestability and renewal applications), are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date.
     (iii) No Mark has been or is now involved in any opposition, invalidation,
or cancellation and, to Seller’s Knowledge, no such action is Threatened with
the respect to any of the Marks.
     (iv) To Seller’s Knowledge, there is no potentially interfering trademark
or trademark application of any third party.
     (v) To Seller’s Knowledge no Mark is infringed or has been challenged or
threatened in any way. To Seller’s Knowledge none of the Marks used by the
Company infringes or is alleged to infringe any trade name, trademark, or
service mark of any third party.
     (vi) All products and materials containing a Mark bear the proper federal
registration notice where permitted by law.
          (f) Copyrights
     (i) Part 3.22(f) of the Disclosure Letter contains a complete and accurate
list and summary description of all Copyrights. The Company is the owner of all
right, title, and interest in and to each of the Copyrights, free and clear of
all liens, security interests, charges, encumbrances, equities, and other
adverse claims.
     (ii) All the Copyrights have been registered and are currently in
compliance with formal legal requirements, are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within
ninety days after the date of Closing.

32



--------------------------------------------------------------------------------



 



     (iii) To Seller’s Knowledge, no Copyright is infringed or has been
challenged or threatened in any way. To Seller’s Knowledge none of the subject
matter of any of the Copyrights infringes or is alleged to infringe any
copyright of any third party or is a derivative work based on the work of a
third party.
     (iv) All works encompassed by the Copyrights have been marked with the
proper copyright notice.
          (g) Trade Secrets
     (i) With respect to each Trade Secret, the documentation relating to such
Trade Secret is current, accurate, and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the knowledge or memory of any individual.
     (ii) Seller and the Company have taken all reasonable precautions to
protect the secrecy, confidentiality, and value of their Trade Secrets.
     (iii) The Company has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and, to Seller’s Knowledge, have not been used,
divulged, or appropriated either for the benefit of any Person (other than one
or more of the Company) or to the detriment of the Company. To Seller’s
Knowledge, no Trade Secret is subject to any adverse claim or has been
challenged or threatened in any way.
     3.23 CERTAIN PAYMENTS
          Since January 1, 2004, neither the Company nor any director or officer
of the Company, nor to Seller’s Knowledge any agent, employee or any other
Person associated with or acting for or on behalf of the Company, has directly
or indirectly (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for business
secured, (iii) to obtain special concessions or for special concessions already
obtained, for or in respect of the Company or any Affiliate of the Company, or
(iv) in violation of any Legal Requirement, (b) established or maintained any
fund or asset that has not been recorded in the books and records of the
Company.
     3.24 DISCLOSURE
          (a) No representation or warranty of Seller in this Agreement and no
statement in the Disclosure Letter omits to state a material fact necessary to
make the statements herein or therein, in light of the circumstances in which
they were made, not misleading.

33



--------------------------------------------------------------------------------



 



          (b) No notice given pursuant to Section 5.5 will contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Agreement, in light of the circumstances in which they were
made, not misleading.
          (c) There is no fact known to either Seller that has specific
application to either Seller or the Company (other than general economic or
industry conditions) and that materially adversely affects or, as far as Seller
can reasonably foresee, materially threatens, the assets, business, prospects,
financial condition, or results of operations of the Company (on a consolidated
basis) that has not been set forth in this Agreement or the Disclosure Letter.
     3.25 RELATIONSHIPS WITH RELATED PERSONS
          Except as set forth in Part 3.25 of the Disclosure Letter, neither
Seller nor any Related Person of Seller or of the Company has, or since
January 1, 2005, has had, any interest in any property (whether real, personal,
or mixed and whether tangible or intangible), used in or pertaining to the
Company’s business. No Seller or any Related Person of Seller or of the Company
is, or since has owned (of record or as a beneficial owner) an equity interest
or any other financial or profit interest in, a Person that has (i) had business
dealings or a material financial interest in any transaction with the Company
[other than business dealings or transactions conducted in the Ordinary Course
of Business with the Company at substantially prevailing market prices and on
substantially prevailing market terms], or (ii) engaged in competition with
Company with respect to any line of the products or services of the Company (a
“Competing Business”) in any market presently served by the Company except for
less than two percent of the outstanding capital stock of any Competing Business
that is publicly traded on any recognized exchange or in the over-the-counter
market. Except as set forth in Part 3.25 of the Disclosure Letter, neither
Seller nor any Related Person of Seller or of the Company is a party to any
Contract with, or has any claim or right against, the Company.
     3.26 BROKERS OR FINDERS
          Seller and their agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement.
4. REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller as follows:
     4.1 ORGANIZATION AND GOOD STANDING
          Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

34



--------------------------------------------------------------------------------



 



     4.2 AUTHORITY; NO CONFLICT
          (a) This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Upon the execution and delivery by Buyer of the Employment Agreement
(collectively, the “Buyer’s Closing Documents”), the Buyer’s Closing Documents
will constitute the legal, valid, and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms. Buyer has the absolute
and unrestricted right, power, and authority to execute and deliver this
Agreement and the Buyer’s Closing Documents and to perform its obligations under
this Agreement and the Buyer’s Closing Documents.
          (b) Except as set forth in Schedule 4.2, neither the execution and
delivery of this Agreement by Buyer nor the consummation or performance of any
of the Contemplated Transactions [by Buyer] will give any Person the right to
prevent, delay, or otherwise interfere with any of the Contemplated Transactions
pursuant to:
     (i) any provision of Buyer’s Organizational Documents;
     (ii) any resolution adopted by the board of directors or the stockholders
of Buyer;
     (iii) any Legal Requirement or Order to which Buyer may be subject; or
     (iv) any Contract to which Buyer is a party or by which Buyer may be bound.
Except as set forth in Schedule 4.2, Buyer is not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.
     4.3 INVESTMENT INTENT
          Buyer is acquiring the Shares for its own account and not with a view
to their distribution within the meaning of Section 2(11) of the Securities Act.
     4.4 CERTAIN PROCEEDINGS
          There is no pending Proceeding that has been commenced against Buyer
and that challenges, or may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions. To
Buyer’s Knowledge, no such Proceeding has been Threatened.
     4.5 BROKERS OR FINDERS
          Buyer and its officers and agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in

35



--------------------------------------------------------------------------------



 



connection with this Agreement and will indemnify and hold Seller harmless from
any such payment alleged to be due by or through Buyer as a result of the action
of Buyer or its officers or agents.
5. COVENANTS OF SELLER PRIOR TO CLOSING DATE
     5.1 ACCESS AND INVESTIGATION
          Between the date of this Agreement and the Closing Date, Seller will,
and will cause the Company and its Representatives to, (a) afford Buyer and its
Representatives and prospective lenders and their Representatives (collectively,
“Buyer’s Advisors”) full and free access to the Company’s personnel, properties
(including subsurface testing), contracts, books and records, and other
documents and data, (b) furnish Buyer and Buyer’s Advisors with copies of all
such contracts, books and records, and other existing documents and data as
Buyer may reasonably request, and (c) furnish Buyer and Buyer’s Advisors with
such additional financial, operating, and other data and information as Buyer
may reasonably request.
     5.2 OPERATION OF THE BUSINESSES OF THE COMPANY
          Between the date of this Agreement and through and including the
Closing Date Seller or the Company, as applicable, will:
     (a) conduct the business of the Company only in the Ordinary Course of
Business;
     (b) use his Best Efforts to preserve intact the current business
organization of the Company, keep available the services of the current
officers, employees, and agents of the Company, and maintain the relations and
good will with suppliers, customers, landlords, creditors, employees, agents,
and others having business relationships with the Company;
     (c) confer with Buyer concerning operational matters of a material nature;
     (d) otherwise report periodically to Buyer concerning the status of the
business, operations, and finances of the Company;
     (e) Company will pay off all bank debt to Iberia Bank or other notes
payable up to a maximum of $3,600,000, excluding notes on vehicles;
     (f) Company will make a profit sharing plan contribution for 2005, at
Company’s expense, not to exceed $200,000 and, thereafter, terminate the plan;
     (g) Company will pay the bonuses and commissions from the Contribution as
described in Section 2.7;
     (h) Company will pay Tax resulting from the Company’s income and earnings
(S corporation flow through) for 2005 and short-year 2006 of $5,400,000;

36



--------------------------------------------------------------------------------



 



     (i) Company will pay to Seller the short term investment account of the
Company of approximately $8,270,000 plus accrued interest, provided, however,
the Company shall not contribute any additional amounts to such account; and
     (j) maintain the Accounts Receivable and accounts payable in the Ordinary
Course of Business and not allow any material adverse change in the Accounts
Receivable or accounts payable.
     5.3 NEGATIVE COVENANT
          Except as otherwise expressly permitted by this Agreement, in
particular Section 5.2, between the date of this Agreement and the Closing Date,
Seller will not, and will cause the Company not to, without the prior consent of
Buyer, take any affirmative action, or fail to take any reasonable action within
their or its control, as a result of which any of the changes or events listed
in Section 3.16 is likely to occur.
     5.4 REQUIRED APPROVALS
          As promptly as practicable after the date of this Agreement, Seller
will, and will cause the Company to, make all filings required by Legal
Requirements to be made by them in order to consummate the Contemplated
Transactions (including all filings under the HSR Act). Between the date of this
Agreement and the Closing Date, Seller will, and will cause the Company to, (a)
cooperate with Buyer with respect to all filings that Buyer elects to make or is
required by Legal Requirements to make in connection with the Contemplated
Transactions, and (b) cooperate with Buyer in obtaining all consents identified
in Schedule 4.2 (including taking all actions requested by Buyer to cause early
termination of any applicable waiting period under the HSR Act).
     5.5 NOTIFICATION
          Between the date of this Agreement and the Closing Date, the Seller
will promptly notify Buyer in writing if Seller or the Company becomes aware of
any fact or condition that causes or constitutes a Breach of any of Seller’s
representations and warranties as of the date of this Agreement, or if Seller or
the Company becomes aware of the occurrence after the date of this Agreement of
any fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a Breach of any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Disclosure Letter if the Disclosure Letter were dated the date
of the occurrence or discovery of any such fact or condition, Seller will
promptly deliver to Buyer a supplement to the Disclosure Letter specifying such
change. During the same period, the Seller will promptly notify Buyer of the
occurrence of any Breach of any covenant of Seller in this Section 5 or of the
occurrence of any event that may make the satisfaction of the conditions in
Section 7 impossible or unlikely.

37



--------------------------------------------------------------------------------



 



     5.6 PAYMENT OF INDEBTEDNESS BY RELATED PERSONS
          Except as expressly provided in this Agreement, Seller will cause all
indebtedness owed to the Company by Seller or any Related Person of Seller to be
paid in full prior to Closing.
     5.7 NO NEGOTIATION
          Until such time, if any, as this Agreement is terminated pursuant to
Section 9, Seller will not, and will cause the Company and each of their
Representatives not to, directly or indirectly solicit, initiate, or encourage
any inquiries or proposals from, discuss or negotiate with, provide any
non-public information to, or consider the merits of any unsolicited inquiries
or proposals from, any Person (other than Buyer) relating to any transaction
involving the sale of the business or assets (other than in the Ordinary Course
of Business) of the Company, or any of the capital stock of the Company, or any
merger, consolidation, business combination, or similar transaction involving
the Company.
     5.8 BEST EFFORTS
          Between the date of this Agreement and the Closing Date, Seller and
Buyer will use their Best Efforts to cause the conditions in Sections 7 and 8 to
be satisfied.
     5.9 TAX MATTERS
          Seller will and will cause the Company to:
     (a) Post-Closing Tax Returns. Cause all Taxes attributable to the
Section 338(h)(10) Elections to be considered allocable to the taxable period or
portion thereof ending on the Closing Date and payable by Seller. To the extent
permitted by applicable law, Seller shall include any income, gain, loss,
deduction or other Tax items for such periods on his Tax Returns in a manner
consistent with the Schedule K-1’s furnished to Seller with respect to the
Company. The Buyer shall prepare (or cause to be prepared) and file (or cause to
be filed) each Tax Return required to be filed by the Company after the Closing
Date for a taxable period beginning after the Closing Date.
     (b) Section 338(h)(10) Election. Join with the Buyer in making
Section 338(h)(10) Elections with respect to the sale and purchase of the Shares
under this Agreement, if the Buyer, in its sole discretion, decides to make such
elections. The Seller and Buyer shall cooperate fully with each other and make
available to each other such Tax data and other information as may be reasonably
required by the Buyer in order to decide whether to make the Section 338(h)(10)
Elections.
     (c) Preparation and filing of documents related to Section 338(h)(10)
Elections. If the Buyer decides to make the Section 338(h)(10) Elections, the
Buyer shall give the Seller notice of its decision to make the
Section 338(h)(10) Elections, and the Parties shall cooperate fully with each
other and make available to each other such Tax data and other information as
may be reasonably required by the Buyer or the Seller in order to timely file,
preserve or perfect the Section 338(h)(10) Elections. Buyer shall be responsible
for the preparation and filing of all forms and documents necessary for making
or perfecting the

38



--------------------------------------------------------------------------------



 



Section 338(h)(10) Elections (collectively, “Section 338 Forms”). Buyer shall
provide the Section 338 Forms to the Seller for execution and shall advise the
Seller in writing of those actions that Buyer reasonably considers necessary and
appropriate for the Seller to take to effect, preserve, or perfect timely the
Section 338(h)(10) Elections. The Seller agrees to take such actions so
reasonably advised by Buyer. The Sellers agree to execute and deliver to the
Buyer the Section 338 Forms provided by the Buyer for execution not later than
ten (10) business days after any such forms are provided by Buyer for execution,
and take timely such other actions as may be necessary to effect, preserve, or
perfect timely the Section 338(h)(10) Elections.
          (d) Purchase Price Allocation. The parties agree that the
consideration to be paid pursuant to Section 2.2 and Section 2.5 of this
Agreement and other items properly includible in the deemed sales price of the
assets of the Company pursuant to the Section 338(h)(10) Elections shall be
allocated, for Tax purposes, among the assets of the Company in a manner
consistent with the provisions of Section 338 and Section 1060 of the Code and
all regulations promulgated thereunder, and the Seller and Buyer shall fully
cooperate in making the allocation of such consideration and other items
properly included in the deemed sales price. The Buyer shall prepare IRS
Form 8883 for inclusion with the federal income Tax Return of the Company ending
on the Closing Date and any similar allocation required under state, local, or
foreign law (collectively, “IRS Form 8883”). The Buyer shall permit the Seller’s
representative to review and comment on IRS Form 8883. The Company, the Seller
and the Buyer agree to report this transaction for federal Tax purposes as a
valid election under Section 338(h)(10) and in accordance with IRS Form 8883 as
ultimately filed, and shall not take any position or action inconsistent
therewith upon examination of any Tax Return, in any refund claim, in any
litigation, investigation or otherwise; provided, however, that if, in any audit
of any Tax Return of the Seller, the Company or the Buyer by a Government Body,
the fair market values are finally determined to be different from IRS
Form 8883, as adjusted, the Buyer, the Company and the Seller may (but shall not
be obligated to) take any position or action consistent with the fair market
values as finally determined in such audit.
          (e) Tax Certificate. Upon request, use reasonable efforts to obtain
any certificate or other documents from any Governmental Body or any other
Person as may be necessary to mitigate, reduce or eliminate any Taxes that could
be imposed pursuant to the Section 338(h)(10) Elections.
6. COVENANTS OF BUYER PRIOR TO CLOSING DATE
     6.1 APPROVALS OF GOVERNMENTAL BODIES
          As promptly as practicable after the date of this Agreement, Buyer
will, and will cause each of its Related Persons to, make all filings required
by Legal Requirements to be made by them to consummate the Contemplated
Transactions (including all filings under the HSR Act). Between the date of this
Agreement and the Closing Date, Buyer will, and will cause each Related Person
to, cooperate with Seller with respect to all filings that Seller are required
by Legal Requirements to make in connection with the Contemplated Transactions,
and (ii) cooperate with Seller in obtaining

39



--------------------------------------------------------------------------------



 



all consents identified in Part 3.2 of the Disclosure Letter; provided that this
Agreement will not require Buyer to dispose of or make any change in any portion
of its business or to incur any other burden to obtain a Governmental
Authorization.
     6.2 PAYMENT OF CERTAIN FEES AND EXPENSES
          Buyer agrees to pay all fees and expenses associated with
(i) compliance with the HSR Act, (ii) preparation of the Balance Sheet, the
Interim Term Balance Sheet and other financial statements and reports by UHY
Mann Frankfort Stein & Lipp or others, (iii) any auditing or testing work
performed by UHY Mann Frankfort Stein and Lipp or others, (iv) any environmental
testing and the Phase I environmental report, and (v) the Section 338(h)(10)
Elections and compliance therewith including legal and accounting fees of Seller
related thereto.
7. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
     Buyer’s obligation to purchase the Shares and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):
     7.1 ACCURACY OF REPRESENTATIONS
          (a) All of Seller’s representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), must have been accurate in all material respects as
of the date of this Agreement, and must be accurate in all material respects as
of the Closing Date as if made on the Closing Date, without giving effect to any
supplement to the Disclosure Letter.
          (b) Each of Seller’s representations and warranties in Sections 3.3,
3.4, 3.12, and 3.24 must have been accurate in all respects as of the date of
this Agreement, and must be accurate in all respects as of the Closing Date as
if made on the Closing Date, without giving effect to any supplement to the
Disclosure Letter.
     7.2 SELLER’ PERFORMANCE
          (a) All of the covenants and obligations that Seller are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.
          (b) Each document required to be delivered pursuant to Section 2.4
must have been delivered, and each of the other covenants and obligations in
Sections 5.4 and 5.8 must have been performed and complied with in all respects.

40



--------------------------------------------------------------------------------



 



     7.3 CONSENTS
          Each of the Consents identified in Part 3.2 of the Disclosure Letter,
and each Consent identified in Schedule 4.2, must have been obtained and must be
in full force and effect.
     7.4 ADDITIONAL DOCUMENTS
          Each of the following documents must have been delivered to Buyer:
          (a) an opinion of Perret Doise, A Professional Law Corporation, dated
the Closing Date, in the form reasonably satisfactory to Buyer;
          (b) estoppel certificate executed on behalf of Seller or JEVM, L.L.C.
as to real property leased by the Company from Seller or JEVM, L.L.C., dated as
of the Closing Date, each in the form of Exhibit 7.4(b); and
          (c) such other documents as Buyer may reasonably request for the
purpose of (i) enabling its counsel to provide the opinion referred to in
Section 8.4(a), (ii) evidencing the accuracy of any of Seller’s representations
and warranties, (iii) evidencing the performance by Seller of, or the compliance
by Seller with, any covenant or obligation required to be performed or complied
with by Seller, (iv) evidencing the satisfaction of any condition referred to in
this Section 7, or (v) otherwise facilitating the consummation or performance of
any of the Contemplated Transactions.
     7.5 NO PROCEEDINGS
          Since the date of this Agreement, there must not have been commenced
or Threatened against Buyer, or against any Person affiliated with Buyer, any
Proceeding (a) involving any challenge to, or seeking damages or other relief in
connection with, any of the Contemplated Transactions, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions.
     7.6 NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS
          There must not have been made or Threatened by any Person any claim
asserting that such Person (a) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, any stock of, or any
other voting, equity, or ownership interest in, any of the Company, or (b) is
entitled to all or any portion of the Purchase Price payable for the Shares.
     7.7 NO PROHIBITION
          Neither the consummation nor the performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time), materially contravene, or conflict with, or result in a
material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any material adverse consequence under, (a) any applicable Legal

41



--------------------------------------------------------------------------------



 



Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.
     7.8 FINANCING
          Buyer shall have obtained on terms and conditions satisfactory to it
all of the financing Buyer needs in order to consummate the Contemplated
Transactions. In the event that Buyer is unable to obtain the necessary
financing prior to January 31, 2006, then Buyer shall pay to Seller an amount
equal to $1,500,000 in cash (“Breakup Fee”) by wire transfer of immediately
available funds to an account designated by Seller, provided, however, that
Seller shall not be entitled to the Breakup Fee if Seller materially Breaches
any provision of the Agreement or fails to satisfy any of the conditions in
Section 7 of this Agreement and such Breach or failure is the cause of Buyer’s
inability to obtain financing. The Breakup Fee shall be the sole and exclusive
remedy of the Seller in the event Buyer is unable to obtain financing and the
parties have agreed that such Breakup Fee shall constitute liquidation damages.
8. CONDITIONS PRECEDENT TO SELLER’ OBLIGATION TO CLOSE
     Seller’ obligation to sell the Shares and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller, in whole or in part):
     8.1 ACCURACY OF REPRESENTATIONS
          All of Buyer’s representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), must have been accurate in all material respects as
of the date of this Agreement and must be accurate in all material respects as
of the Closing Date as if made on the Closing Date.
     8.2 BUYER’S PERFORMANCE
          (a) All of the covenants and obligations that Buyer is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.
          (b) Buyer must have delivered each of the documents required to be
delivered by Buyer pursuant to Section 2.4 and must have made the cash payments
required to be made by Buyer pursuant to Sections 2.4(b)(i) and 2.4(b)(ii).
     8.3 NO INJUNCTION
          There must not be in effect any Legal Requirement or any injunction or
other Order that (a) prohibits the sale of the Shares by Seller to Buyer, and
(b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.

42



--------------------------------------------------------------------------------



 



     8.4 ADDITIONAL DOCUMENTS
          Each of the following documents must be delivered to Seller:
          (a) an opinion of General Counsel to Buyer, dated the Closing Date, in
the form of Exhibit 8.4(a);
          (b) such other documents as Seller may reasonably request for the
purpose of (i) enabling their counsel to provide the opinion referred to in
Section 7.4(a), (ii) evidencing the accuracy of any representation or warranty
of Buyer, (iii) evidencing the performance by Buyer of, or the compliance by
Buyer with, any covenant or obligation required to be performed or complied with
by Buyer, (ii) evidencing the satisfaction of any condition referred to in this
Section 8, or (v) otherwise facilitating the consummation of any of the
Contemplated Transactions.
     8.5 NO PROHIBITION
          Neither the consummation nor the performance of any of the
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene or conflict with, or result in a material violation
of, or cause Seller to suffer any material adverse consequence under, (a) any
applicable Legal Requirement or Order, or (b) any Legal Requirement or Order
that has been published, introduced, or otherwise proposed by or before any
Governmental Body.
9. TERMINATION
     9.1 TERMINATION EVENTS
          This Agreement may, by notice given prior to or at the Closing, be
terminated:
          (a) by either Buyer or Seller if a material Breach of any provision of
this Agreement has been committed by the other party and such Breach has not
been waived;
          (b) (i) by Buyer if any of the conditions in Section 7 has not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in
Section 8 has not been satisfied of the Closing Date or if satisfaction of such
a condition is or becomes impossible (other than through the failure of Seller
to comply with their obligations under this Agreement) and Seller have not
waived such condition on or before the Closing Date;
          (c) by mutual consent of Buyer and Seller; or
          (d) by either Buyer or Seller if the Closing has not occurred (other
than through the failure of any party seeking to terminate this Agreement to
comply fully with its obligations

43



--------------------------------------------------------------------------------



 



under this Agreement) on or before January 31, 2006, or such later date as the
parties may agree upon.
     9.2 EFFECT OF TERMINATION
          Each party’s right of termination under Section 9.1 is in addition to
any other rights it may have under this Agreement or otherwise, and the exercise
of a right of termination will not be an election of remedies. If this Agreement
is terminated pursuant to Section 9.1, all further obligations of the parties
under this Agreement will terminate, except that the obligations in
Sections 11.1 and 11.3 will survive; provided, however, that if this Agreement
is terminated by a party because of the Breach of the Agreement by the other
party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.
10. INDEMNIFICATION; REMEDIES
     10.1 SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE
          All representations, warranties, covenants, and obligations in this
Agreement, the Disclosure Letter, the supplements to the Disclosure Letter, the
certificate delivered pursuant to Section 2.4(a)(iv), and any other certificate
or document delivered pursuant to this Agreement will survive the Closing. The
right to indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation. The waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations.
     10.2 INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER
          Subject to the limitations contained in Sections 10.5 and 10.6, Seller
will indemnify and hold harmless Buyer, the Company, and their respective
Representatives, stockholders, controlling persons, and affiliates
(collectively, the “Indemnified Persons”) for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys’ fees) or diminution of value, whether or not
involving a third-party claim (collectively, “Damages”), arising, directly or
indirectly, from or in connection with:
          (a) any Breach of any representation or warranty made by Seller in
this Agreement (without giving effect to any supplement to the Disclosure
Letter, the Disclosure Letter,

44



--------------------------------------------------------------------------------



 



the supplements to the Disclosure Letter, or any other certificate or document
delivered by Seller pursuant to this Agreement;
          (b) any Breach of any representation or warranty made by Seller in
this Agreement as if such representation or warranty were made on and as of the
Closing Date without giving effect to any supplement to the Disclosure Letter,
other than any such Breach that is disclosed in a supplement to the Disclosure
Letter and is expressly identified in the certificate delivered pursuant to
Section 2.4(a)(iv) as having caused the condition specified in Section 7.1 not
to be satisfied;
          (c) any Breach by Seller of any covenant or obligation of Seller in
this Agreement;
          (d) any product shipped or manufactured by, or any services provided
by, the Company prior to the Closing Date;
          (e) any matter disclosed in Part 3.15 of the Disclosure Letter; or
          (f) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with Seller or the Company (or any
Person acting on their behalf) in connection with any of the Contemplated
Transactions.
     10.3 INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER— ENVIRONMENTAL
MATTERS
          In addition to the provisions of Section 10.2, and subject to the
limitations set forth in Sections 10.5 and 10.6, Seller will indemnify and hold
harmless Buyer, the Company, and the other Indemnified Persons for, and will pay
to Buyer, the Company, and the other Indemnified Persons the amount of, any
Damages (including costs of cleanup, containment, or other remediation) arising,
directly or indirectly, from or in connection with:
          (a) any Environmental, Health, and Safety Liabilities arising out of
or relating to: (i) (A) the ownership, operation, or condition at any time on or
prior to the Closing Date of the Facilities or any other properties and assets
(whether real, personal, or mixed and whether tangible or intangible) in which
Seller or the Company has or had an interest, or (B) any Hazardous Materials or
other contaminants that were present on the Facilities at any time on or prior
to the Closing Date; or (ii) (A) any Hazardous Materials or other contaminants,
wherever located, that were, or were allegedly, generated, transported, stored,
treated, Released, or otherwise handled by Seller or the Company or by any other
Person for whose conduct they are or may be held responsible at any time on or
prior to the Closing Date, or (B) any Hazardous Activities that were, or were
allegedly, conducted by Seller or the Company or by any other Person for whose
conduct they are or may be held responsible; or

45



--------------------------------------------------------------------------------



 



          (b) any bodily injury (including illness, disability, and death, and
regardless of when any such bodily injury occurred, was incurred, or manifested
itself), personal injury, property damage (including trespass, nuisance,
wrongful eviction, and deprivation of the use of real property), or other damage
of or to any Person, including any employee or former employee of Seller or the
Company or any other Person for whose conduct they are or may be held
responsible, in any way arising from or allegedly arising from any Hazardous
Activity conducted or allegedly conducted with respect to the Facilities or the
operation of the Company prior to the Closing Date, or from Hazardous Material
that was (i) present or suspected to be present on or before the Closing Date on
or at the Facilities (or present or suspected to be present on any other
property, if such Hazardous Material emanated or allegedly emanated from any of
the Facilities and was present or suspected to be present on any of the
Facilities on or prior to the Closing Date) or (ii) Released or allegedly
Released by Seller or the Company or any other Person for whose conduct they are
or may be held responsible, at any time on or prior to the Closing Date.
Buyer and Seller will be entitled to jointly control any Cleanup, any related
Proceeding, and, except as provided in the following sentence, any other
Proceeding with respect to which indemnity may be sought under this
Section 10.3. The procedure described in Section 10.8 will apply to any claim
solely for monetary damages relating to a matter covered by this Section 10.3.
     10.4 INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER
          Subject to the limitations of Section 10.7, Buyer will indemnify and
hold harmless Seller, and will pay to Seller the amount of any Damages
(including costs of cleanup, containment, or other remediation) arising,
directly or indirectly, from or in connection with:
          (a) any Breach of any representation or warranty made by Buyer in this
Agreement or in any certificate delivered by Buyer pursuant to this Agreement;
          (b) any Breach by Buyer of any covenant or obligation of Buyer in this
Agreement;
          (c) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with Buyer (or any Person acting on its
behalf) in connection with any of the Contemplated Transactions;
          (d) any Environmental, Health, and Safety Liabilities arising out of
or relating to: (i) (A) the operation, or condition of the Facilities after the
Closing Date, or (B) any Hazardous Materials or other contaminants that are
present at the Facilities after the Closing Date; or (ii) (A) any Hazardous
Materials or other contaminants, located on the Facilities, that are, or are
allegedly, generated, transported, stored, treated, Released, or otherwise
handled by Buyer or the Company or by any other Person for whose conduct they
are or may be held responsible at any time after the Closing Date, or (B) any
Hazardous Activities that are, or are allegedly, conducted by Buyer or the
Company at the Facilities or by any other Person for whose conduct they are or
may be held responsible after the Closing Date;

46



--------------------------------------------------------------------------------



 



          (e) any bodily injury (including illness, disability, and death, and
regardless of when any such bodily injury (including illness, disability, and
death, and regardless of when any such bodily injury occurred, was incurred, or
manifested itself), personal injury, property damage (including trespass,
nuisance, wrongful eviction, and deprivation of the use of real property), or
other damage of or to any Person, including any employee or former employee of
Buyer or the Company or any other Person for whose conduct they are or may be
held responsible, in any way arising from or allegedly arising from any
Hazardous Activity conducted or allegedly conducted with respect to the
Facilities or the operation of the Company after the Closing Date, or from
Hazardous Material that are (i) present or suspected to be present after the
Closing Date on or at the Facilities (or present or suspected to be present on
any other property, if such Hazardous Material emanated or allegedly emanated
from the Facilities and are present or suspected to be present on any of the
Facilities after the Closing Date) or (ii) Released or allegedly Released by
Buyer or the Company or any other Person for whose conduct they are or may be
held responsible, at any time after the Closing Date.
          The indemnification provided by Buyer to Seller in Sections 10.4(d)
and (e) shall in no way negate or relieve Seller from the indemnification
provided to Buyer under Section 10.3 hereof for any matter of which Seller had
Knowledge or which was caused by Seller or the Company prior to the Closing
Date.
     10.5 TIME LIMITATIONS
          If the Closing occurs, Seller will have no liability (for
indemnification or otherwise) with respect to any representation or warranty, or
covenant or obligation to be performed and complied with prior to the Closing
Date, other than those in Sections 3.3, 3.11, 3.13, or 5.9 unless on or before
January 2, 2008, Buyer notifies Seller of a claim specifying the factual basis
of that claim in reasonable detail to the extent then known by Buyer; a claim
with respect to Section 3.3, 3.11, 3.13, or 5.9 or a claim for indemnification
or reimbursement not based upon any representation or warranty or any covenant
or obligation to be performed and complied with prior to the Closing Date, may
be made on or before January 15, 2011.
          If the Closing occurs, Buyer will have no liability (for
indemnification or otherwise) with respect to any representation or warranty, or
covenant or obligation to be performed and complied with prior to the Closing
Date, unless on or before January 2, 2008, Seller notifies Buyer of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by Seller, provided, however, Buyer’s obligations to Seller under the
Section 338(h)(10) Elections may be made on or prior to January 15, 2011.
     10.6 LIMITATIONS ON AMOUNT—SELLER
          Seller will have no liability (for indemnification or otherwise) with
respect to the matters described in clause (a), clause (b), to the extent
relating to any failure to perform or comply prior to the Closing Date, clause
(c), or clause (d) of Section 10.2 until the total of all Damages with respect
to such matters exceeds $150,000, and then, only for Damages in excess of
$150,000. In no event shall the aggregate indemnification to be provided by
Seller for claims under Section 10.2(a)-

47



--------------------------------------------------------------------------------



 



(d) exceed the amount of $15,000,000, provided, however, with respect to claims
resulting from any Breach of any representation or warranty set forth in
Sections 3.3, 3.11, 3.13, or from any Breach of any covenant or warranty in
Section 5.9 hereof, the obligation of Seller to pay Damages under Section 10.2
shall be limited to the amount of the Purchase Price in Section 2.2. However,
this Section 10.6 will not apply to claims of which Seller had Knowledge at any
time prior to the date on which such representation and warranty is made or any
intentional breach by Seller of any covenant or obligation.
     10.7 LIMITATIONS ON AMOUNT—BUYER
          Buyer will have no liability (for indemnification or otherwise) with
respect to the matters described in Section 10.4 until the total of all Damages
with respect to such matters exceeds $150,000, and then, only for Damages in
excess of $150,000. In no event shall the aggregate indemnification to be
provided by Buyer pursuant to the matters described in Section 10.4 exceed
$15,000,000. However, this Section 10.7 will not apply to any Breach of any of
Buyer’s representations and warranties of which Buyer had Knowledge at any time
prior to the date on which such representation and warranty is made or any
intentional Breach by Buyer of any covenant or obligation, and Buyer will be
liable for all Damages with respect to such Breaches. The additional Purchase
Price due to Seller, if any, under Section 2.6 hereof shall not be subject to
this Section 10.7.
     10.8 PROCEDURE FOR INDEMNIFICATION—THIRD PARTY CLAIMS
          (a) Promptly after receipt by an indemnified party under Section 10.2,
10.4, or (to the extent provided in the last sentence of Section 10.3)
Section 10.3 of notice of the commencement of any Proceeding against it, such
indemnified party will, if a claim is to be made against an indemnifying party
under such Section, give notice to the indemnifying party of the commencement of
such claim, but the failure to notify the indemnifying party will not relieve
the indemnifying party of any liability that it may have to any indemnified
party, except to the extent that the indemnifying party demonstrates that the
defense of such action is prejudiced by the indemnifying party’s failure to give
such notice.
          (b) If any Proceeding referred to in Section 10.8(a) is brought
against an indemnified party and it gives notice to the indemnifying party of
the commencement of such Proceeding, the indemnifying party will, unless the
claim involves Taxes, be entitled to participate in such Proceeding and, to the
extent that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the indemnified party under this Section 10 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a

48



--------------------------------------------------------------------------------



 



Proceeding, (i) it will be conclusively established for purposes of this
Agreement that the claims made in that Proceeding are within the scope of and
subject to indemnification; (ii) no compromise or settlement of such claims may
be effected by the indemnifying party without the indemnified party’s consent
unless (A) there is no finding or admission of any violation of Legal
Requirements or any violation of the rights of any Person and no effect on any
other claims that may be made against the indemnified party, and (B) the sole
relief provided is monetary damages that are paid in full by the indemnifying
party; and (iii) the indemnified party will have no liability with respect to
any compromise or settlement of such claims effected without its consent. If
notice is given to an indemnifying party of the commencement of any Proceeding
and the indemnifying party does not, within ten days after the indemnified
party’s notice is given, give notice to the indemnified party of its election to
assume the defense of such Proceeding, the indemnifying party will be bound by
any determination made in such Proceeding or any compromise or settlement
effected by the indemnified party.
          (c) Notwithstanding the foregoing, if an indemnified party determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
indemnified party may, by notice to the indemnifying party, assume the exclusive
right to defend, compromise, or settle such Proceeding, but the indemnifying
party will not be bound by any determination of a Proceeding so defended or any
compromise or settlement effected without its consent (which may not be
unreasonably withheld).
          (d) Seller hereby consent to the non-exclusive jurisdiction of any
court in which a Proceeding is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agree that
process may be served on Seller with respect to such a claim anywhere in the
world.
     10.9 PROCEDURE FOR INDEMNIFICATION—OTHER CLAIMS
          A claim for indemnification for any matter not involving a third-party
claim may be asserted by notice to the party from whom indemnification is
sought.
11. GENERAL PROVISIONS
     11.1 EXPENSES
          Except as otherwise expressly provided in this Agreement, each party
to this Agreement will bear its respective expenses incurred in connection with
the preparation, execution, and performance of this Agreement and the
Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, and accountants. Buyer will pay all amounts payable to
its investment banker in connection with this Agreement and the Contemplated
Transactions. Buyer will pay all of the HSR Act filing fee and all expenses
associated therewith. Buyer and Seller will each pay their own expenses related
to the Contemplated Transaction. In the event of termination of

49



--------------------------------------------------------------------------------



 



this Agreement, the obligation of each party to pay its own expenses will be
subject to any rights of such party arising from a breach of this Agreement by
another party.
     11.2 PUBLIC ANNOUNCEMENTS
          Any public announcement or similar publicity with respect to this
Agreement or the Contemplated Transactions will be issued, if at all, at such
time and in such manner as Buyer and Seller mutually determines. Unless
consented to by the other, in advance or required by Legal Requirements, prior
to the Closing Seller and Buyer shall, and shall cause the Company to, keep this
Agreement strictly confidential and may not make any disclosure of this
Agreement to any Person. Seller and Buyer will consult with each other
concerning the means by which the Company’s employees, customers, and suppliers
and others having dealings with the Company will be informed of the Contemplated
Transactions, and Seller and Buyer will have the right to be present for any
such communication.
     11.3 CONFIDENTIALITY
          Between the date of this Agreement and the Closing Date, Buyer and
Seller will maintain in confidence, and will cause the directors, officers,
employees, agents, and advisors of Buyer and the Company to maintain in
confidence, any written, oral, or other information obtained in confidence from
another party or the Company in connection with this Agreement or the
Contemplated Transactions, unless (a) such information is already known to such
party or to others not bound by a duty of confidentiality or such information
becomes publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions, or (c) the furnishing or use of such information is required by
[or necessary or appropriate in connection with] legal proceedings.
          If the Contemplated Transactions are not consummated, each party will
return or destroy as much of such written information as the other party may
reasonably request. Whether or not the Closing takes place, Seller waives, and
will upon Buyer’s request cause the Company to waive, any cause of action,
right, or claim arising out of the access of Buyer or its representatives to any
trade secrets or other confidential information of the Company except for the
intentional competitive misuse by Buyer of such trade secrets or confidential
information.
     11.4 NOTICES
          All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

50



--------------------------------------------------------------------------------



 



     
Seller:
  Joe Van Matre
 
  201 Rivergate Drive
 
  Lafayette, LA 70508
 
   
with a copy to:
  Henry C. Perret, Jr.
 
  Perret Doise, APLC
 
  P. O. Drawer 3408
 
  Lafayette, LA 70502
 
  Facsimile: (337) 262-9001
 
  Email: hperret@perretdoise.com
 
   
 
  and to
 
   
 
  James J. Adams
 
  1030 Lafayette Street
 
  Lafayette, LA 70501
 
  Facsimile: (337) 234-0375
 
  Email: fouadam@earthlink.net
 
   
Buyer:
  Allis-Chalmers Energy Inc.
 
  5075 Westheimer, Suite 890
 
  Houston, Texas 77056
 
  Attention: Theodore F. Pound III
 
  Facsimile: (713) 369-0555
 
  Email: tpound@alchenergy.com

     11.5 JURISDICTION; SERVICE OF PROCESS
          Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement may be brought against any of the
parties in the courts of the State of Texas, County of Harris, or, if it has or
can acquire jurisdiction, in the United States District Court for the Southern
District of Texas, and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.
     11.6 FURTHER ASSURANCES
          The parties agree (a) to furnish upon request to each other such
further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the documents referred to in this Agreement.
     11.7 WAIVER

51



--------------------------------------------------------------------------------



 



          The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
     11.8 ENTIRE AGREEMENT AND MODIFICATION
          This Agreement supersedes all prior agreements between the parties
with respect to its subject matter (including the Letter of Intent between Buyer
and Seller dated September 21, 2005) and constitutes (along with the documents
referred to in this Agreement) a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by the party
to be charged with the amendment.
     11.9 DISCLOSURE LETTER
          In the event of any inconsistency between the statements in the body
of this Agreement and those in the Disclosure Letter (other than an exception
expressly set forth as such in the Disclosure Letter with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.
     11.10 ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS
          Neither party may assign any of its rights under this Agreement
without the prior consent of the other parties, except that Buyer may assign any
of its rights under this Agreement to any Subsidiary of Buyer. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement. This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.
     11.11 SEVERABILITY

52



--------------------------------------------------------------------------------



 



          If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
     11.12 SECTION HEADINGS, CONSTRUCTION
          The headings of Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.
     11.13 TIME OF ESSENCE
          With regard to all dates and time periods set forth or referred to in
this Agreement, time is of the essence.
     11.14 GOVERNING LAW
          This Agreement will be governed by the laws of the State of Texas
without regard to conflicts of laws principles.
     11.15 COUNTERPARTS
          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
[Remainder of page intentionally left blank.]

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.

          BUYER:   ALLIS-CHALMERS ENERGY INC.,     a Delaware corporation
 
            By:       /s/ Munawar H. Hidayatallah      
 
      Munawar H. Hidayatallah
 
      Chairman and Chief Executive Officer
 
        SELLER:   JOE VAN MATRE
 
            /s/ Joe Van Matre      

54